DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 1, it requires the feature “remaining region to be an entirety of the first image signal other than the object”.  The Examiner notes that the words “remain”, “remaining” and “remainder” are not located within the specification.  The Examiner notes that the words “entire” or “entirety” are not located in the specification.
The Applicant had noted that support for the amendments are paragraphs [0169]-[0170] with reasoning provided in “paragraph [0168] of the published application as, truly reproducing the brightness of the subject in the first image, e.g., an organ, while not truly reproducing the brightness in remaining portions of the image, may be advantageous.”  However, the Examiner 
Here, objects in the endoscope image include an object for which it would be better to truly express brightness and an object for which it is not necessary to truly express brightness. For example, it is desired to truly reproduce brightness of an organ in the body so that the user can correctly recognize a state of the organ. Meanwhile, it is not necessary to truly reproduce brightness of a surgical instrument. Particularly, a metal surgical instrument has high reflectance, which becomes extremely high brightness and leads to eyestrain. Therefore, in the second embodiment, a case will be described where an object in the endoscope image is recognized, and gradation of the HDR image is converted on the basis of the recognition result.
In fact, it appears to be quite the contrary where it is clearly stated that a first region may be an organ type object, and a second region may be some other object like a mask, a surgical tool, gauze, mist or body tissues.  If the remaining region is a discrete object such as a mask, then it is not the entirety of the remaining image signal.  
As far as the Examiner can tell the Applicant did not have possession of this feature when the invention was filed as it is not disclosed as part of the invention.
Claims 4-5 and 18-19 are rejected for similar reasoning.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. US 2014/0275764 hereinafter referred to as Shen in view of Son et al. US 2017/0084067 hereinafter referred to as Son in view of Ikeda et al. US 2017/0061894 hereinafter referred to as Ikeda.
In regards to claim 1, Shen teaches:
“A medical system comprising: a light source configured to irradiate a subject inside a living organism”
Shen teaches in the Abstract an endoscopic system including an endoscope, a light source for the endoscope and at least one image sensor for capturing a plurality of images of a body cavity.
“imaging circuitry configured to image the subject coaxially with an optical axis of the light source”
Shen Figure 2 and paragraph [0016] teach a transmission cable 46 attached to light source console 20 which provides light in a coaxial manner with the light captured by sensor 102, as illustrated in Figure 2.
“and control circuitry configured to control the light source and the imaging circuitry”
Shen Figure 1 teaches CPU 100.
“so that a signal compliant with high-dynamic range standards is output by adjusting [attenuation] for a first image signal acquired by the imaging circuitry”
Shen Figure 3 and paragraph [0020] teaches a method for generating HDR images.  Shen paragraph [0020] explicitly states the HDR image can be viewed on display screen 75.  This is equivalent to outputting a signal compliant with HDR standards.  Shen teaches in paragraph [0033] in the fourth embodiment current attenuation at each pixel of the image sensor 404 from the elements of the variable-attenuator element device 410 (in the image analysis 430) to control the light control 412.
Shen does not explicitly teach:
“determine a first object in the first image signal based on object recognition”
Son Figure 22 and paragraph [0260] teaches the electronic device 101 may recognize the first object 2311 within the image.  According to an embodiment of the present disclosure, the electronic device 101 may store an object recognition algorithm for various objects, e.g., a person or tree.  See step 2220 in Figure 22.  The object is considered a region corresponding to the subject.  It would have been obvious for a person with ordinary skill in the art before the invention was filed to have modified Shen/Ikeda in view of Son to have included the features of “determine a first region corresponding to the subject in the first image signal based on object recognition” because there has never been provided such a technology in which a content of an image is grasped, processed with information corresponding to the user, and provided (Son paragraph [0006]).
“determine a remaining region .... other than the object”

Shen/Son do not explicitly teach:
“[determine remaining region] to be an entirety of the first image signal [other than the region of the object]” and “adjust gradation of a pixel signal in the first region differently than that of a pixel signal in the second region”
Ikeda teaches an embodiment of Figure 3C in which the entirety of the image region other than the identified area of the object is determined.  Furthermore, adjusting the gradation of an image because of brightness, e.g. glare, is well-understood.  Ikeda teaches an image display apparatus with a gradation characteristic conversion unit 11.  Ikeda explicitly teaches in paragraph [0109] by the conversion processing, the gradation characteristic of the image data corresponding to the HDR divided area is converted so that the range of the display brightness corresponding to the range of the gradation value of the image data matches the HDR.  It is interpreted that the HDR area is a different region from the SDR areas.  Therefore, the HDR areas are adjusted differently from the SDR areas.  It would have been obvious for a person with 
In regards to claim 4, Shen/Son/Ikeda teach all the limitations of claim 1 and further teach:
“first object”
Son Figure 22 and paragraph [0260] teaches the electronic device 101 may recognize the first object 2311 within the image.  According to an embodiment of the present disclosure, the electronic device 101 may store an object recognition algorithm for various objects, e.g., a person or tree.  See step 2220 in Figure 22.  The object is considered a region corresponding to the subject.  It would have been obvious for a person with ordinary skill in the art before the invention was filed to have modified Shen/Ikeda in view of Son to have included the features of “first object” because there has never been provided such a technology in which a content of an image is grasped, processed with information corresponding to the user, and provided (Son paragraph [0006]).
Shen/Son/Ikeda do not explicitly teach:
“wherein the control circuitry is configured to not adjust gradation of a pixel signal of the [region of the object], and to adjust gradation of a pixel signal included in the remaining region” 
This feature is merely a special use case of Ikeda in which the background, i.e. remaining region, is brighter than the object region.  Ikeda does not explicitly teach this case however it 
Umeyama teaches in paragraph [0045] and Figure 3A-D teach adjusting a gradation of the background while not adjusting the gradation of the object region B1.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Shen/Son/Ikeda in view of Umeyama to have included the features of wherein the control circuitry is configured to not adjust gradation of a pixel signal of the [region of the object], and to adjust gradation of a pixel signal included in the remaining region” because transmittance in the liquid crystal panel is uneven, and when a low-gradation image is displayed, partial bright area may be generated (referred to as uneven black display in the present specification).
In regards to claim 18, Shen/Son/Ikeda teach all the limitations of claim 1 and claim 18 contains similar limitations.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 1.
In regards to claim 19, Shen/Son/Ikeda teach all the limitations of claim 1 and claim 19 contains similar limitations.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 1.
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.

Applicant asserts that Ikeda teaches a region is determined not an abject.  However, The Examiner has used Son to teach object recognition.  The combination of references teaches the claimed invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not deemed persuasive for various reasons as indicated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422